Citation Nr: 1300976	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.  

2.  Entitlement to an effective date prior to May 19, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date prior to January 26, 2006 for the grant of service connection for ecchymosis of the forearms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 50 percent disability rating, effective May 19, 2006, and ecchymosis of the forearms and assigned a 10 percent disability rating, effective January 26, 2006.  The Veteran filed a notice of disagreement (NOD) with the 50 percent disability rating assigned for his PTSD in February 2009, and timely perfected his appeal in April 2010.

In November 2008, the Veteran submitted a claim of entitlement to an effective date earlier than May 19, 2006 for PTSD.  Additionally, in December 2008, the Veteran made another claim of entitlement to an effective date earlier than January 26, 2006 for ecchymosis of the forearms.  Subsequently, in a February 2009 rating decision, the RO denied the Veteran's claims of earlier effective dates for PTSD and ecchymosis of the forearms.  The Veteran filed a notice of disagreement (NOD) with these determinations in April 2009, and timely perfected his appeal in April 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2008 rating decision granted service connection for PTSD, effective May 19, 2006, and ecchymosis of the forearms, effective January 26, 2006.

2.  The Veteran had previously filed original claims of service connection for all conditions of record on March 31, 1980 (ten days after his separation from service).  

3.  In a letter dated March 6, 1981, the VA verified that the Veteran's claims of service connection for a rash on the arms, neck, and face, and constant night/day mares, constant recollections of Vietnam, and anxiety were received for VA benefits.  

4.  In a January 24, 1986 letter, the RO denied service connection for nightmares and residuals of Agent Orange exposure; these claims have remained pending, as the Veteran filed a January 29, 1986 notice of disagreement (NOD) with the January 1986 rating decision, and a statement of the case (SOC) addressing these matters was not issued.

5.  Although PTSD and ecchymosis of the forearms for which service connection was ultimately awarded were not diagnosed until after discharge from service, the Veteran's service treatment records reflect evaluation and treatment for the day/nightmares and skin rashes during service, and the Veteran's assertions and medical evidence of continuing psychiatric and skin rash symptomatology during and since service appear to be credible and consistent with other persuasive evidence of record.

6.  The evidence of record demonstrates that the Veteran was entitled to service connection for PTSD and ecchymosis of the forearms dating back to his original claims of service connection.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of March 22, 1980, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5103 , 5103A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.400 (2012). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of March 22, 1980, for the award of service connection for ecchymosis of the forearms are met.  38 U.S.C.A. §§ 5103 , 5103A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.




II.  Earlier Effective Dates

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the facts of this case in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that March 22, 1980, the date after the Veteran was discharged from service, is the correct effective date for the awards of service connection for PTSD and ecchymosis of the forearms. 

As the record reflects, the Veteran was discharged from service on March 21, 1980. The Veteran filed an original claim of service connection for all conditions of record on March 31, 1980 (ten days after his separation from service), within one year after separation from service.  In a letter dated March 6, 1981, the VA verified that the Veteran's claims of service connection for a rash on the arms, neck, and face, and constant day/nightmares, constant recollections of Vietnam, and anxiety were received for VA benefits.  In a January 24, 1986 letter, the RO denied service connection for nightmares and residuals of Agent Orange exposure; these claims have remained pending, as the Veteran filed a January 29, 1986 NOD with the January 1986 rating decision, stating that his letter was in response to the letter he received from the VA dated January 24, 1986 denying his claims.  A SOC addressing these matters was never issued.

The Veteran again filed claims of service connection for PTSD and skin rashes in January 2006.  A September 2008 rating decision granted service connection for PTSD, effective May 19, 2006, and ecchymosis of the forearms, effective January 26, 2006.  The assigned effective dates were the dates on which the RO alleged the claims of service connection were received by the Veteran.

The Veteran now appeals the effective date assigned by the September 2008 rating decision, and asserts that he warrants effective dates prior to May 19, 2006, for the award of service connection for PTSD, and prior to January 26, 2006, for the award of service connection for ecchymosis of the forearms.  The Veteran contends that he is entitled to earlier effective dates because he submitted his original claims of service connection multiple times after the military, but the Department of Veterans Affairs lost his paperwork on multiple occasions.  

The critical question in this matter is whether the January 1986 rating decision is indeed final, as a final rating decision would serve as a bar to an effective date earlier than the date of the claim to reopen.  See 38 U.S.C.A. §§ 5110 , 7105. 

Generally, an appeal to the Board is initiated by NOD and completed by a substantive appeal after a SOC is furnished to the appellant.  38 U.S.C.A. § 7105(a).  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.204.

As was noted above, shortly after the RO notified the Veteran of its January 1986 rating decision, he submitted a letter in which he expressed his disagreement with the RO's January 1986 letter.  As this letter constitutes a "written communication" in which the Veteran expressed his disagreement with an adjudicative determination by an agency of original jurisdiction, the Board finds that it is a timely NOD.  See 38 C.F.R. § 20.201.  A close review of the claims file found that an SOC addressing the Veteran's NOD was not subsequently issued (in accordance with 38 C.F.R. § 19.26).  Thus, the Veteran's claims of service connection for skin rash and day/nightmares and anxiety remained pending until the issuance of the September 2008 rating decision which established service connection for PTSD and ecchymosis of the forearms.  See Myers v. Principi, 16 Vet. App. 228   (2002) (where a veteran files a timely appeal from a prior RO decision and VA fails to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final); see also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

Additionally, in support of his claim, the Veteran has consistently asserted that his psychiatric and skin disabilities began in service and that he has continued to experience psychiatric and skin rash symptomatology since his discharge in March 1980. 

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Board finds that the Veteran's assertions of continuity of symptoms, during and since service, are credible and consistent with the other probative medical evidence of record. 

The Veteran's service treatment records reflect treatment for skin rashes and nightmares.  In an August 1976 treatment record, the doctor noted that the Veteran had multiple problems that he felt began in Vietnam.  In an October 1976 treatment record, the doctor noted that the Veteran had been seen on several occasions for a variety of medical problems that he believed stemmed from Vietnam.  The Veteran was noted to get rashes that were deep purple in color, and always seemed to be located on his hands, arms, and neck.  The doctor noted that he believed that the rash was caused by the chemical spraying in Vietnam.  Further, the doctor noted that reviewing the Veteran's records, other doctors came to the same conclusion.   Further, he constantly was seen for nightmares.  The doctor noted that the Veteran's nightmares and rashes had been with him since 1971 in Vietnam, and there was no evidence of these problems prior to Vietnam.  The Veteran was recommended to be seen at one of the major hospitals in Augsburg or Munich.  Additionally, in a February 1977 treatment record, the Veteran was noted to have purple rashes on both arms and hands.  He also complained of bad nightmares and sweat almost nightly.   The doctor noted that all of the above had been normal since 1971, and he had never been given answers.  An October 1979 record noted that the Veteran had rashes on his chin, arms, neck, and hands.  The Veteran was noted to have this problem since Vietnam in 1971.  

Moreover, after the Veteran's discharge from service, he applied to the Veterans Administrations Agent Orange Registry.  In a March 1981 letter, the Veteran was informed that he had no reason at that time to be concerned about possible adverse health effects resulting from exposure to Agent Orange.  However, at the bottom of that letter, there were notes referring to a November 1981 physical examination that was conducted.  It was noted that the examination revealed that the Veteran had a history of recurring purple rashes on his arms, hands, neck, and left side of face, several times a year.  Records show that the first breakout was in 1971, in Vietnam, which was possibly a secondary reaction to Agent Orange.  Additionally, it  was noted that the Veteran had constant recollections of sights, sounds, smells, and activities from Vietnam that caused him vivid day/nightmares.  

Additionally, the record contains private treatment records from March 1981.  The Veteran complained of and was treated for rashes on hands and many areas, and night terrors from Vietnam.  Further, a November 1986 record noted that the Veteran seemed depressed, with high anxiety.  The physician noted that he felt these medical problems began with sights and sounds of combat in 1971.  

An August 1981 letter to the Veteran from the California Department of Veterans Affairs noted that they had no control over the medications prescribed to the Veteran at Loma Linda.  Additionally, they noted that they understood the Veteran's frustration, and that medications weren't helping his daily bouts with anxiety, nightmares, and rashes.  The Veteran was recommended to see his physicians at Loma Linda Hospital as soon as possible about these matters.  

The Board finds that, collectively, the competent, probative evidence, including-the Veteran's assertions, service treatment records, private treatment records, and VA records-demonstrates to a reasonable likelihood that the Veteran suffers from a psychiatric disability (PTSD) and skin rashes that have been present since service.  The Board notes that it is not unreasonable to find that the original claim of service connection for day/nightmares and anxiety encompassed the ultimate diagnosis of PTSD (see Clemons v. Shinseki, 23 Vet. App. 1   (2009)).  The Board points out that, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).  Moreover, as noted, the pertinent legal authority specifically provides that the effective date for a grant of service connection for a claim filed within one year of separation from service is the day following the date of separation from service.  See 38 C.F.R. § 3.400(b)(2) . 

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor on the question of when entitlement to the benefit awarded arose, the Board finds that the criteria for an effective date of March 22, 1980 for the awards of service connection for PTSD and ecchymosis of the forearms are met.  The Veteran's appeal is granted to this extent only; it remains for the RO to evaluate the Veteran's PTSD during this extended initial rating period.


ORDER

Entitlement to an effective date of March 22, 1980 for the establishment of entitlement to service connection for PTSD is granted. 

Entitlement to an effective date of March 22, 1980 for the establishment of entitlement to service connection for ecchymosis of the forearms is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an initial disability rating in excess of 50 percent for PTSD.

The Veteran contends that his PTSD is worse than the 50 percent evaluation assigned.  The Veteran was last given a VA examination in June 2010 in order to establish the severity of his service-connected PTSD.  At the July 2012 Travel Board Hearing, the Veteran reported such symptoms as suicidal ideation/attempts and taking multiple medications for this condition.

In this particular case, the June 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected PTSD.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The record reflects that the Veteran was receiving periodic treatment for his PTSD.  At the July 2012 hearing, the Veteran reported that he continued to seek treatment for his PSTD. However, it appears that there are outstanding treatment records, as the VA claims file only contains VA treatment records through May 2010.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Lastly, a review of the claims folder reveals that the Veteran was awarded Social Security Disability Insurance benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file contains a September 2006 SSA award letter for Social Security disability benefits.  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from May 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing.

3) After obtaining any available treatment records, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's PTSD, with particularity to the criteria for the diagnostic code. 

When rendering an opinion, the VA examiner should review and discuss the medical evidence of record, to include VA treatment records, notes from the April 2011 treating VA psychiatrist, and any other relevant information.  

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


